    Case 2:19-cv-01795-MLCF-DMD Document 135 Filed 06/05/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

PAUL VESOULIS                                   CIVIL ACTION NO. 19-CV-01795-MLCF-DMD

                                                JUDGE MARTIN L.C. FELDMAN
VERSUS
                                    MAGISTRATE JUDGE DANA M. DOUGLAS
RESHAPE LIFESCIENCES, f/k/a
ENTEROMEDICS INCORPORATED
******************************************************************************

   MEMORANDUM IN OPPOSITION TO MOTION TO QUASH TRIAL SUBPOENA
                 SERVED UPON DR. RACHEL MOORE

May it please the Court:

          Defendants seeks to quash the subpoena served upon Rachel Moore, M.D.to appear and

testify at the jury trial beginning June 21, 2021. The motion is not well founded and should be

denied.

          Initially it should be noted that Surgical Specialists of Louisiana, LLC (SSL) is a qualified

healthcare provider which is, and at all times including the medical review panel proceedings, a

defendant in this case. Dr. Moore is an employee of SSL. Dr. Moore testified:

                 Q. And by whom are you, currently, employed?
                 A. Surgical Specialists of Louisiana.
                 Q. And by whom were you employed in July of 2017?
                 A. No change. (Deposition of Rachel Moore, p. 6-7, lines 20-25, 1, Ex. “A”).

          Dr. Moore is a fact witness, albeit she is also a medical doctor. Her only involvement with

the plaintiff was that she acted as assistant to Dr. Lavin during the operation of January 11, 2018.
         Case 2:19-cv-01795-MLCF-DMD Document 135 Filed 06/05/21 Page 2 of 3




(Ex. “B”, Operative Report of January 11, 2018).           Her deposition was taken on November 11,

2020 after the rendition of the opinion of the medical review panel. Dr. Moore submitted no report

           Dr. Moore relies on Writz v. Kansas Farm Bureau Services, Inc., 355 F.Supp.2d 1190,

1210-1212 D. Kansas 2005) The Kansas court noted that compensation of fact witnesses is

governed by 28 U.S.C. 1821 stating that “[A] number of courts have held that a treating physician

testifying solely to his or her treatment of the patient is not entitled to anything above the fact

witness fee.” id. at F.Supp.2d 1211, fn. 91. This is the rule in the Fifth Circuit. Chevalier v.

Reliance Ins. Co. of Illinois, 953 F.2d 877, 885-886 (5th Cir. 1992), Cates v. Sears, Roebuck &

Co., 928 F.2d 679, 689 (5tg Cir. 1991). La. R.S. 13:3666 does not allow taxing expert costs in

diversity cases. Chevalier. Therefore, it is of no moment whether Dr. Moore’s testimony is that

of a fact witness or crosses some undefined line to that of an expert.

           Counsel for plaintiff is mindful of FRCP Rule 45(d)(1)’s admonition and has offered to

allow Dr. Moore to choose the most convenient day and time for her to testify so as to lessen any

burdens upon her. Counsel for the plaintiff has inquired of counsel of Dr. Moore, who is of the

same law firm as counsel for Dr. Lavin and SSL, what he might suggest. The only response

received was to use the deposition she gave with no video. Plaintiff simply cannot do this in a jury

trial.

           Lastly, counsel’s accusation that “[p]laintiff intends to ambush her at trial” is uncalled for.

Plaintiff intends to ask questions to which he will hopefully receive truthful responses

           For the above reasons the Motion to Quash should be denied..
                                                     2
    Case 2:19-cv-01795-MLCF-DMD Document 135 Filed 06/05/21 Page 3 of 3




                                                   Respectfully submitted,

                                                   /s/Franklin G. Shaw
                                                   LEGER & SHAW
                                                   Franklin G. Shaw, Bar No. 01594
                                                   Walter J. Leger, Jr., Bar No. 88278
                                                   512 E. Boston St.
                                                   Covington, LA 70433
                                                   Telephone: 985-809-6625
                                                    Facsimile: 985-809-6626




                                 CERTIFICATE OF SERVICE

       I hereby certified that a copy of the above and foregoing pleading has been served upon

all counsel of record by using the CM/ECF filing system, this 5th day of June 2021.

                                         /s/ Franklin G. Shaw
                                        FRANKLIN G. SHAW




                                               3
